Citation Nr: 0731320	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  05-26 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to April 
1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 2004 rating decision rendered by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In July 2007, the RO received additional evidence from the 
veteran accompanied by a waiver of his right to have this 
evidence initially considered by the RO.  Shortly thereafter, 
the veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of this 
hearing is associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

At the hearing, the veteran testified that his PTSD had 
"worsen[ed] over the years."  He further testified that the 
findings reported in the recent evaluation conducted by M.M., 
MSW [Master of Social Work] in July 2007, more accurately 
reflected the severity of his PTSD than the findings reported 
in the November 2003 VA examination report.  In light of 
testimony from the veteran and the length of time since the 
veteran's last VA Compensation and Pension psychiatric 
examination, the Board is of the opinion that he should be 
afforded a new examination addressing the severity of his 
service-connected PTSD.  The United States Court of Appeals 
for Veterans Claims (Court) has held that "fulfillment of 
the statutory duty to assist...includes the conduct of a 
thorough and contemporaneous medical examination...so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman 
v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)). 

In addition, the veteran testified that he undergoes regular 
therapy sessions at the Vet Center in "Ridgewood."  The 
claims file shows that the most recent records from the 
Beckley Vet Center are dated through December 2004.  In an 
April 2007 statement, the veteran requested that VA obtain 
updated treatment records from the Beckley VA Medical Center 
(MC).  The record shows that the most recent records from 
this facility are dated through April 2007.  Finally, 
according to testimony from the veteran, he is currently in 
receipt of disability benefits from the Social Security 
Administration (SSA) on account of his PTSD.  The record 
reflects that no SSA disability determination and underlying 
records have been associated with the claims file.  
Accordingly, the RO should contact the Beckley Vet Center and 
obtain all treatment records dated from December 2004 to the 
present, and contact the VAMC in Beckley, West Virginia and 
obtain all treatment records dated from April 2007 to the 
present.  The RO should also contact the SSA and obtain all 
medical records related to the veteran's reported claim for 
Social Security disability benefits, as well as copies of all 
adjudications.  Decisions of the Board must be based on all 
of the evidence that is known to be available.  38 U.S.C.A. § 
5103(A) (West 2002).  The duty to assist particularly applies 
to relevant evidence known to be in the possession of the 
Federal Government, such as VA or Social Security records.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Counts v. Brown, 
6 Vet. App. 473 (1994).

Because additional medical evidence is required, and an 
examination is needed, a remand in this case is required for 
compliance with the duty to assist provisions contained in 
the VCAA.  Accordingly, this case is REMANDED for the 
following action:

1.  The RO should contact the Beckley Vet 
Center and obtain all records pertaining 
to treatment the veteran received for his 
psychiatric disability from December 2004 
to the present.  The RO should also 
contact the VAMC in Beckley, West 
Virginia and obtain all records 
pertaining to treatment the veteran 
received for his psychiatric disability 
from April 2007 to the present.  If no 
such records are available, the RO should 
obtain written confirmation of that fact.

2.  The RO should contact the SSA and 
obtain all records related to the 
veteran's reported claim for disability 
benefits, including all medical records 
and all adjudications.  If no such 
records are available, the RO should 
obtain written confirmation of that fact.

3.  The RO should schedule the veteran 
for a psychiatric examination in order to 
ascertain the nature and severity of his 
PTSD.  All indicated tests should be 
conducted and the examiner should review 
the claims folder, including the report 
of the November 2003 VA examination and 
the July 2007 evaluation from M.M.  
Pertinent findings should be reported in 
detail and the examiner should assign a 
GAF score based solely on PTSD and 
explain what the score represents.  The 
examiner should report all of the 
veteran's symptoms of PTSD and their 
severity.  A complete rationale for any 
opinion offered should be included.

4.  Following the above, the RO should 
readjudicate the veteran's claim, to 
include specifically considering all 
evidence made part of the record since 
the RO last issued a supplemental 
statement of the case.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case that contains a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



